         Case 5:20-cv-00609-JD Document 1 Filed 06/25/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

  ODILIA RODRIGUEZ,

                                  Plaintiff,

  v.                                            Case No.:   CIV-20-609-D


  WAL-MART STORES EAST, L.P.,

                                Defendant.


                                NOTICE OF REMOVAL


TO: THE JUDGE OF THE UNITED STATES DISTRICT COURT
    FOR THE WESTERN DISTRICT OF OKLAHOMA

       Defendant, Wal-Mart Stores East, L.P., a Delaware Limited Partnership

(“Walmart”) pursuant to Title 28 U.S.C. §§ 1332, 1441(a) and 1446 and LCvR 81.2, file

this Notice of Removal of the civil action filed against them in the District Court of

Beckham County, State of Oklahoma, to the United States District Court for the Western

District of Oklahoma. In support of removal, Defendant states as follows:

       1. Plaintiff, Odilia Rodriguez, filed her Petition in the Beckham County District

          Court on May 27, 2020. (See copy of the Beckham County District Court

          Docket, attached as Exhibit “1”).

       2. Plaintiff, Odilia Rodriguez, has pled damages in excess of the amount required

          for diversity jurisdiction pursuant to Title 28 U.S.C. §1332. (See Plaintiff’s
  Case 5:20-cv-00609-JD Document 1 Filed 06/25/20 Page 2 of 4




   Petition, attached as Exhibit “2”).

3. It is Defendant’s belief that Plaintiff is a resident and citizen of the State of

   Oklahoma.

4. Defendant Wal-Mart Stores East, L.P. a Delaware Limited Partnership, is a

   wholly-owned subsidiary of Walmart, Inc., a Arkansas corporation with its

   principal place of business in Bentonville, Arkansas. Walmart Inc., is a publicly

   traded corporation. Further, the principal place of business of Wal-Mart Stores

   East, L.P., is Bentonville, Arkansas. Consequently, Defendant Walmart is a

   citizen of the State of Arkansas.

5. Because this is a civil action between citizens of different states and the amount

   in controversy is in excess of seventy-five thousand dollars ($75,000), this Court

   has original subject matter jurisdiction over the civil action pursuant to Title 28

   U.S.C. §1332(a)(1). Removal of the action to this Court by Defendant Walmart

   is made pursuant to the provisions of Title 28 U.S.C. §1441.

6. In accordance with the provisions of Title 28 U.S.C. §1391(a), venue is proper

   in the United States District Court for the Western District of Oklahoma because

   the alleged incident occurred in Beckham County, State of Oklahoma, which is

   in the Western District of Oklahoma.

7. By virtue of this Notice of Removal, Defendant does not waive its right to assert

   any jurisdictional claims or pursue other motions or defenses, including those

   available under Rule 12 of the Federal Rules of Civil Procedure.
         Case 5:20-cv-00609-JD Document 1 Filed 06/25/20 Page 3 of 4




       8. In accordance with the provisions of Title 28 U.S.C. §1446(a) and the local rules

          of the United States District Court for the Western District of Oklahoma, legible

          copies of all documents filed in the state court action are being filed

          contemporaneously with this Notice of Removal and submitted by way of the

          following exhibits:

              CJ-2020-69 (Beckham County District Court)

              Exhibit 1: Copy of the Beckham County District Court Docket

              Exhibit 2: Petition

              Exhibit 3: Summons

              Exhibit 4: Defendant’s Answer

              Exhibit 5: Entry of Appearance for Michael W. Brewer

              Exhibit 6: Entry of Appearance for Jeffrey D. Scott

              In accordance with the provisions of Title 28 U.S.C. §1446(d), Defendant is

       serving a copy of this Notice of Removal upon Plaintiff and are filing a Notice of

       Removal with the Clerk of the District Court of Beckham County, State of

       Oklahoma, where this case was originally filed. Copies of this Notice are being

       served upon Plaintiff and filed with the Beckham County Court Clerk

       contemporaneous with this document.

       WHEREFORE, Defendant Walmart prays that the Court take jurisdiction in this

action to the exclusion of any further proceedings in the District Court of Beckham County,
         Case 5:20-cv-00609-JD Document 1 Filed 06/25/20 Page 4 of 4




State of Oklahoma.

                                           /s/Michael W. Brewer
                                           MICHAEL W. BREWER, OBA #11769
                                           JEFFREY D. SCOTT, OBA #32115
                                           HILTGEN & BREWER, P.C.
                                           9505 North Kelley Avenue
                                           Oklahoma City, Oklahoma 73131
                                           (405) 605-9000 Telephone
                                           (405) 605-9010 Fax
                                           Email: mbrewer@hbokc.law
                                            jscott@hbokc.law
                                           ATTORNEYS FOR DEFENDANT




                             CERTIFICATE OF SERVICE

        I hereby certify that on this 25th day of June 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing. Based on the
records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to
the following ECF registrants:

T. DAVID HASBROOK, OBA #3961
CLAYTON T. HASBROOK, OBA #22169
HASBROOK & HASBROOK
400 N. Walker, Suite 130
Oklahoma City, OK 73102
Phone: 405-235-1551
Facsimile: 405-367-0900
Email: tdh@hasbrooklaw.com
Email: cth@hasbrooklaw.com
ATTORNEYS FOR PLAINTIFF


                                                          /s/Michael W. Brewer
                                                          MICHAEL W. BREWER
